Citation Nr: 0837798	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-10 884	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1983 to May 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In May 2005, in writing, the veteran through his service 
representative withdrew the claim for increase for tinnitus. 
38 C.F.R. § 20.204.


FINDING OF FACT

The veteran has a Level I hearing in the right ear and a 
Level I hearing in the left ear 

CONCLUSION OF LAW

The schedular criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-486 
(2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in April 2004. The notice included the type of evidence 
needed to substantiate the claim, namely, evidence indicating 
an increase in severity.  Additionally, the veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any such 
records on his behalf.  The notice included the provision for 
the effective date of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of a claim for service connection, except for 
the degree of disability assignable); and of Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) (evidence demonstrating a 
worsening or increase in severity of a disability, except for 
the effect that worsening has on employment and daily life 
and general notice of the criteria of the Diagnostic Code 
under which the claimant is rated, which consists of a 
specific measurement or test result).

As for the omission in the VCAA notice of the degree of 
disability assignable as well as the effect that worsening 
has on employment and daily life and general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, at this stage of the appeal, when the veteran already 
has notice of the rating criteria under which the disability 
is rated as provided in the statement of the case in March 
2005, a reasonable person could be expected to understand 
from the notice what the criteria were for rating the 
disability and further notice of the exact same information 
would not aid in substantiating the claim, for these reasons 
the content error did not affect the essential fairness of 
the adjudication and therefore was not prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881, 888-90 (2007). 

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).



Duty to Assist

Under 38 U.S.C.A. § 5103A, the VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The RO has obtained VA 
records and has afforded the veteran a VA examination.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  



Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86, the rating may be based 
solely on puretone threshold testing (using Table VIa).  An 
exceptional pattern of hearing impairment occurs when the 
puretone thresholds in each of the four frequencies 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or greater or when 
the puretone threshold at 1000 Hertz is 30 decibels or less, 
and the threshold at 2000 Hertz is 70 decibels or more.  38 
C.F.R. § 4.86(a), (b).

The rating for hearing loss is determined under the criteria 
in 38 C.F.R. §§ 4.85 and 4.86.  Ratings for hearing 
impairment are derived by the mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007). 

Analysis

In a rating decision in November 1989, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating under Diagnostic Code 6100.  The 
noncompensable rating has remained in effect and unchanged 
since then. 

The current claim for increase was received by VA in March 
2004.  

On VA audiological testing in April 2004, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the RIGHT ear were 5, 15, 60, 
and 80, respectively, and in the LEFT ear, 0, 0, 60, and 80, 
respectively.  The puretone threshold average was 40 in the 
right ear and 35 in the left ear.  The speech discrimination 
scores were 92 percent in the right ear and 96 percent in the 
left ear.



Applying the results to TABLE VI, the findings yield a 
numeric designation of I for the right ear as the average 40 
puretone decibel loss is in the range of between 0 and 41 
average puretone decibel loss, and the speech discrimination 
score of 92 is in the range of between 92 and 100 percent.  
For the left ear, the average 35 puretone decibel loss is at 
the range of between 0 and 41 average puretone decibel loss 
and the speech discrimination score of 96 is in the range of 
between 92 and 100 percent, which yields a numeric 
designation of I.

Entering the resulting numeric designations of I for the 
right ear and I for the left ear to TABLE VII yields a 
noncompensable or 0 percent disability rating under 
Diagnostic Code 6100.

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, and since the puretone threshold is 30 
decibels or less at 1000 Hertz, but not 70 decibels or more 
at 2000 Hertz an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86 for each ear..

For these reasons, the preponderance of the evidence is 
against for a compensable rating for the bilateral hearing 
loss and the benefit-of-the doubt standard does not apply. 
38 C.F.R. § 5107 (b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321 (b) (1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service for a 
rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service connected disability with the 
established criteria.  

If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 
38 C.F.R. § 3.321(b)(1).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


